Citation Nr: 0828417	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to April 1969.  He died in July 2005.  The appellant is the 
deceased veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant subsequently moved to 
Missouri and the claims file was transferred to the St. 
Louis, Missouri RO.

The appellant appeared before the undersigned in St. Louis, 
Missouri for a hearing in August 2007


FINDINGS OF FACT

1.  The veteran died in July 2005, at the age of 57, as a 
result of pulmonary emphysema with peripheral neuropathy and 
obstructive sleep apnea contributing to death.

2.  At the time of the veteran's death, he was service 
connected for a small chip fracture of the base of the ring 
finger, or fourth metacarpal, of the right hand.

3.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death or contributory 
causes of death and service 

4.  The veteran's peripheral neuropathy did not manifest 
within weeks or months of exposure to an herbicide agent and 
resolve within two years of onset.



CONCLUSION OF LAW

The cause of the veteran's death was not due to a disability 
incurred in or aggravated by active service; nor is it due to 
a disability that may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West Supp. 2007).  A 
service-connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110 (West 
Supp. 2007); 38 C.F.R. § 3.303(a) (2007).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2007); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R.  § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.  See 38 C.F.R.           
§ 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 
2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).  The term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's certificate of death indicates that he died in 
July 2005, at the age of 57 as a result of pulmonary 
emphysema with peripheral neuropathy and obstructive sleep 
apnea contributing.  Service connection was in effect for a 
small chip fracture of the base of the ring finger, or fourth 
metacarpal, of the right hand.  The veteran was not service 
connected for pulmonary emphysema, peripheral neuropathy, or 
obstructive sleep apnea at the time of his death, providing 
evidence against this claim.

In this case, the veteran's DD Form 214 indicates that he was 
stationed in Korea with the 23rd Infantry during the Vietnam 
War.  The Defense Department has confirmed that herbicides 
were used in Korea and used where the veteran's unit was 
stationed.  Therefore, the Board concedes exposure to 
herbicides as required for him to qualify for presumptive 
service connection based upon possible exposure to Agent 
Orange or other herbicides.  

Unfortunately, the veteran's cause of death, pulmonary 
emphysema, and one of the contributing causes, obstructive 
sleep apnea, are not included as presumptive diseases for the 
purpose of service connection.  

The other contributory disease, peripheral neuropathy, is 
listed as a presumptive disease under 38 C.F.R. § 3.309(e); 
however, Note 2 of the regulation states that peripheral 
neuropathy is presumptive only if it appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  In this case, it is clear 
that the peripheral neuropathy contributing to the veteran's 
death did not appear within weeks or months of the veteran's 
exposure to herbicides and resolve within two years.  The 
veteran was exposed to herbicides between 1967 and 1969.  
Peripheral neuropathy was listed as a contributory factor to 
the veteran's death more than 35 years after exposure to 
herbicides.  Therefore, presumptive service connection is not 
warranted for peripheral neuropathy or any other disability.

The Board notes that the veteran's private physician 
submitted statements linking the veteran's cause of death to 
his herbicide exposure.  Specifically, a letter opinion dated 
September 2005 states that the chronic obstructive pulmonary 
disease (COPD) and peripheral neuropathy were most likely 
related to the Agent Orange exposure that occurred in 
service.  Another opinion dated September 2007 states that 
exposure to Agent Orange contributed to but was not the sole 
cause of the veteran's COPD.  

The Board finds that these medical opinions are entitled to 
highly limited probative weight.  They do not provide a basis 
for the opinion and ignore the veteran's history of smoking.  
Neither medical opinion cites to any supporting evidence and 
fails to give any basis for finding that COPD could be caused 
by Agent Orange exposure. 

The medical opinions are of such limited weight that they are 
outweighed by the service and post-service treatment records, 
which clearly indicate no problem associated with service.  
The veteran's history of tobacco abuse is cited frequently 
within his treatment records, to the point that further 
medical opinions are simply not warranted in this case. 

The facts of this case are vividly clear.  Within a medical 
record dated October 1998, it was noted that the veteran had 
stopped smoking only four months earlier, smoking over 35 
years and "well over" a pack a day.  The cause of the 
veteran's death is unusually clear from the post-service 
medical record, totally undermining the medical opinions that 
support this claim.  The veteran's death certified clearly 
finds that "tobacco use contributed to death".

COPD and emphysema are not presumptive diseases under 38 
C.F.R. § 3.309(e) and as noted above, peripheral neuropathy 
did not manifest until decades after exposure to herbicides.  
The qualifying symptoms and factors related to peripheral 
neuropathy have been clearly defined by 38 C.F.R. § 3.309(e) 
and the Secretary of VA; thus the Board cannot grant 
presumptive service connection for the veteran's condition.

Without the above presumption, direct service connection for 
the veteran's cause of death may be established if the 
evidence of record supports such a finding.  In this regard, 
the veteran's service medical records do not show that the 
veteran was treated for pulmonary emphysema, peripheral 
neuropathy, or obstructive sleep apnea in service.  His post-
service medical records fail to show treatment for these 
conditions within one year or discharge from service.  In 
fact, the veteran's treatment records do not indicate 
treatment for any of the conditions until the mid 1990s, more 
than 20 years after discharge from service.  No medical 
opinions attributed the veteran's conditions to active 
service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The Board must find that the service and post-service medical 
records, as a whole, provide evidence against this claim, as 
it clearly indicates that the veteran died as the result of 
problems originating many years after service with no 
connection to service or herbicide exposure.  Nothing in the 
record indicates exposure to herbicides caused the veteran's 
death. 

The Board notes that the appellant testified before the 
undersigned in August 2007.  She stated that the veteran had 
symptoms of productive cough and numbness and tingling before 
she reacquainted herself with him in 1974.  She stated that 
his family noted the coughing, which he had not done prior to 
service.  She indicated that according to the veteran's 
family, the veteran began coughing up a black substance soon 
after returning home from service.  The appellant also 
related the veteran's history of frequent respiratory 
problems shortly after service.  In addition, she testified 
that the veteran was not diagnosed with peripheral neuropathy 
or pulmonary emphysema until many years after he started 
exhibiting symptoms.

The Board acknowledges the various lay statements and 
opinions submitted by the veteran's widow and various friends 
with regard to the veteran's health and cause of death.  
However, in this respect, the Board emphasizes that their lay 
opinions concerning a relationship between the veteran's 
disabilities and service and cause of death are not competent 
evidence needed to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent credible medical 
evidence to warrant a favorable decision.  Here, the 
appellant has failed to submit any competent credible medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused or contributed to the 
cause of the veteran's death.  Further, and most importantly, 
the post-service medical record is highly clear as to the 
cause of the veteran' death.  The preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the RO failed to provide a statement of the 
conditions that veteran was service connected for at the time 
of his death.  The evidence shows that the veteran was 
service connected for a right hand disability at the time of 
his death.  The Board finds that the failure to list the 
service connected hand disability in the notice is not 
prejudicial to the appellant as her claim, notice of 
disagreement, and Form 9 all clearly state that she seeks 
benefits for her husband's death resulting from peripheral 
neuropathy as the result of being exposed to herbicides.  In 
addition, there is no evidence whatsoever indicating that the 
right hand disability contributed in any way to the veteran's 
death.  As such, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2007).  
The RO obtained the veteran's available service records and 
available post-service treatment records.  The appellant 
submitted private treatment records and lay statements.  
There is no indication of any relevant records that the RO 
failed to obtain.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  In this case, the evidentiary record does not show 
that the cause of the veteran's death was associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  In this case, there is 
simply nothing to indicate an association between the 
veteran's death and his service and the service and post-
service record only provide evidence against such a finding.  
That the veteran is deceased, i.e., the current disability 
requirement has been met, see Carbino v. Gober, 10 Vet. App. 
507, 509 (1997), does not by itself trigger the Secretary's 
obligation under  5103A(d) of obtaining a medical opinion.  
Cf. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board has considered whether it should obtain a medical 
opinion carefully.  The medical opinions that support this 
claim have been fully addressed above.  The medical evidence 
in this case in the form of the post-service medical records 
provides so much evidence against this claim that a further 
medical opinions would not provide a basis to grant this 
claim.  The evidence of record is clear to the point that 
additional development will not provide a basis to grant this 
claim.        



ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


